              Case 2:19-cv-01281-BJR Document 109 Filed 08/31/20 Page 1 of 3




1                                                         The Honorable Barbara J. Rothstein

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
8
                                              AT SEATTLE
9
     GERALD JACKSON, ROSLYN JACKSON,
10   DEAN MELLOM, JON PERRIN AND JULIE                  NO. 2:19-cv-01281-BJR
     PERRIN, individually and on behalf of all
11   others similarly situated,
12                                     Plaintiffs,      NOTICE OF WITHDRAWAL OF
13                                                      PLAINTIFFS’ MOTION FOR
         v.                                             CLASS CERTIFICATION
14
     THE ALIERA COMPANIES, INC., a Delaware
15   corporation; ALIERA HEALTHCARE, INC., a
     Delaware corporation; TRINITY
16
     HEALTHSHARE, INC., a Delaware
17   corporation,

18            Defendants.

19

20            Plaintiffs withdraw their Motion for Class Certification, Docket No. 71 filed on

21   July 13, 2020.

22

23

24

25

26
                                                                         SIRIANNI YOUTZ
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’                           SPOONEMORE HAMBURGER PLLC
     MOTION FOR CLASS CERTIFICATION – 1                               3101 WESTERN AVENUE, SUITE 350
                                                                        SEATTLE, WASHINGTON 98121
     [Case No. 2:19-cv-01281-BJR]
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
             Case 2:19-cv-01281-BJR Document 109 Filed 08/31/20 Page 2 of 3




1
             DATED: August 31, 2020.
2
                                           SIRIANNI YOUTZ
3                                          SPOONEMORE HAMBURGER PLLC
4                                             /s/ Eleanor Hamburger
5
                                           Eleanor Hamburger (WSBA # 26478)
                                           Richard E. Spoonemore (WSBA #21833)
6                                          3101 Western Avenue, Suite 350
                                           Seattle, WA 98121
7
                                           Tel. (206) 223-0303; Fax (206) 223-0246
8                                          Email: ehamburger@sylaw.com
                                                    rspoonemore@sylaw.com
9                                          Attorneys for Plaintiffs
10                                         MYERS & COMPANY, PLLC
11
                                           Michael David Myers (WSBA #22486)
                                           Samantha Lin (WSBA #50782)
12                                         1530 Eastlake Avenue East
                                           Seattle, WA 98102
13
                                           Tel. (206) 398-1188; Fax (206) 400-1115
14                                         Email: mmyers@myers-company.com
                                                    slin@myers-company.com
15                                         Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26
                                                                     SIRIANNI YOUTZ
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’                       SPOONEMORE HAMBURGER PLLC
     MOTION FOR CLASS CERTIFICATION – 2                           3101 WESTERN AVENUE, SUITE 350
                                                                    SEATTLE, WASHINGTON 98121
     [Case No. 2:19-cv-01281-BJR]
                                                                TEL. (206) 223-0303 FAX (206) 223-0246
             Case 2:19-cv-01281-BJR Document 109 Filed 08/31/20 Page 3 of 3




1                                       CERTIFICATE OF SERVICE

2           I hereby certify that on August 31, 2020, I caused the foregoing to be electronically
     filed with the Clerk of the Court using the CM/ECF system, which will send notification
3
     of such filing to the following:
4            •   Jay Angoff
                 jangoff@findjustice.com
5            •   Ronan Patrick Doherty
                 doherty@bmelaw.com, christensen@bmelaw.com
6
             •   Eleanor Hamburger
                 ehamburger@sylaw.com, matt@sylaw.com, stacy@sylaw.com, theresa@sylaw.com
7
             •   Curt Roy Hineline
8                chineline@bakerlaw.com, jhickman@bakerlaw.com
             •   Richard L. Jolly
9                rjolly@susmangodfrey.com, eball@susmangodfrey.com
             •   Samantha Lin
10
                 slin@myers-company.com
11           •   Cyrus Mehri
                 cmehri@findjustice.com, pleadings@findjustice.com
12           •   James Raymond Morrison
                 jmorrison@bakerlaw.com, jhickman@bakerlaw.com
13
             •   Michael David Myers
                 mmyers@myers-company.com, slin@myers-company.com, tpak@myers-company.com
14
             •   Robert H. Rutherford
15               robert.rutherford@burr.com
             •   Edgar Guy Sargent
16               esargent@susmangodfrey.com, ecf-4811d219bf44@ecf.pacerpro.com,
                 paris-jimenez-2434@ecf.pacerpro.com, pjimenez@susmangodfrey.com,
17               ecf-226e044d1c76@ecf.pacerpro.com
             •   Elizabeth B. Shirley
18               bshirley@burr.com
19           •   Richard E. Spoonemore
                 rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com, stacy@sylaw.com,
20               theresa@sylaw.com
             •   Genevieve Vose Wallace
21               gwallace@susmangodfrey.com, jgrounds@susmangodfrey.com,
                 genevieve-wallace-4415@ecf.pacerpro.com, ecf-009165bc539e@ecf.pacerpro.com
22
             DATED: August 31, 2020, at Seattle, Washington.
23

24                                                     /s/ Eleanor Hamburger
                                                   Eleanor Hamburger (WSBA # 26478)
25                                                 Email: ehamburger@sylaw.com
26
                                                                              SIRIANNI YOUTZ
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’                                SPOONEMORE HAMBURGER PLLC
     MOTION FOR CLASS CERTIFICATION – 3                                     3101 WESTERN AVENUE, SUITE 350
                                                                              SEATTLE, WASHINGTON 98121
     [Case No. 2:19-cv-01281-BJR]
                                                                          TEL. (206) 223-0303 FAX (206) 223-0246
